DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “friction pad” and the “rotary disk” of the front-wheel friction brake must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification and/or Drawings
The disclosure/specification is objected to because of the following informalities: regarding the vertical lines 893 through 899 seen in FIG. 8, these are apparently not properly called out in the specification, while published paragraphs [0057], [0062], and [0063] seem to refer to (corresponding) vertical lines 884, 888, 892, 896, some or all of which are not correspondingly/properly depicted in FIG. 8.  
Appropriate correction is required to bring the specification and drawings into conformance with one another vis-à-vis the vertical line numbers.
Claim Interpretation
Regarding the negative independent claim limitation “excluding a friction brake” e.g., in line 9 of claim 1, the examiner merely notes that, by the words of the claim and according to a broadest reasonable interpretation (BRI) consistent with the specification1, the electric vehicle of the claims may optionally include a friction brake or plural friction brakes at the rear wheels, as long as it (e.g., also) includes a rear wheel braking system (e.g., that implements regenerative braking and does not include a “friction brake”), or something that can be interpreted/construed as such a “system” (such as a portion of driving/retarding systems provided for driving/retarding the rear wheel(s)) that comprises two electric motors.  That is, no claim limitation excludes anything from the (e.g. entire) electric vehicle, with the claims being interpreted as “open-ended” (MPEP 2111.03, I.), and no claim excludes the rear wheels of the electric vehicle from having/cooperating with one or more friction brakes (such as EHB, EBB, EMB, etc.)
For example, the rear wheels can have a first braking system including two electric motors and a second braking system including a friction brake.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (2011/0303497) in view of Kim (2016/0059705) and Winge (“Disk brakes for American Cars”, SAE Transactions, 1964, Volume 72 (1964), pages 35 – 46).
Gaffney et al. (‘497) reveals:
per claim 1, an electric vehicle braking system comprising:
a braking controller [e.g., 106 in Gaffney et al. (‘497)];
a front braking system [e.g., 108, 110 in Gaffney et al. (‘497)] comprising:
a front-wheel friction brake [e.g., the front braking components 110 in the form of “friction brake components” (paragraph [0034]), such as obviously friction brake calipers (paragraph [0003])] that selectively applies a pressure from a friction pad to a rotary disk associated with a first front wheel of an electric vehicle [e.g., while pads or a disk are not expressly shown in Gaffney et al. (‘497), these are conventional parts of all disk brakes that have been (to the best of the examiner’s knowledge) universally used at the front wheels of all cars sold in the United States for decades2]; and
a front electric motor [e.g., 108 in FIG. 2 of Gaffney et al. (‘497), which may be “one or more front motors” (paragraph [0015])] associated with the first front wheel [e.g., 112 in FIG. 1 in Gaffney et al. (‘497)] of the electric vehicle, wherein the braking controller is configured to utilize the front electric motor to implement front regenerative braking [e.g., at Step 312 in FIG. 3 of Gaffney et al. (‘497)]; and
a rear braking system comprising two rear electric motors [e.g., the two electric motors 116 shown in FIG. 2 of Gaffney et al. (‘497)] and excluding a friction brake [e.g., for example only, “excluding” (in the examiner’s interpretation) the friction braking components 110 at the front of the vehicle, in Gaffney et al. (‘497)], wherein the braking controller is configured to utilize the two rear electric motors to implement rear regenerative braking [e.g., at Step 312 in FIG. 3 of Gaffney et al. (‘497)],
wherein the braking controller is further configured to:
detect the front regenerative braking has reached a maximum force [e.g., in Gaffney et al. (‘497), when there is a difference between the driver intended braking torque obtained at Step 304 and the sum of the front and the rear regenerative braking amounts applied at Step 312, where e.g., the front regenerative braking amount is determined in accordance with i) the “available torque capacity [e.g., as a maximum force]) of the front motor”, ii) the sum of the front and rear regenerative braking amounts being equal to how much the energy storage system 107 can accept, and iii) the sum of the front and rear regenerative amounts being less than the driver intended braking torque (paragraphs [0045], [0047], etc.)];
detect additional deceleration is required [e.g., at Step 314 in Gaffney et al. (‘497), when there is a difference between the driver intended braking torque obtained at Step 304 and the sum of the front and the rear regenerative braking amounts applied at Step 312]; and
in response to detecting the front regenerative braking has reached the maximum force and detecting additional deceleration is required, apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497)];
Gaffney et al. (‘497) may not describe the manner in which the friction brake was controlled e.g., in response to a maximum (front regeneration) force being reached, although the examiner believes this would have been implicit in and obvious from his teachings as detailed above, even without more, and Gaffney et al. (‘497) also may not expressly reveal that his friction brake components, such as friction brake calipers (paragraph [0003]), selectively applied a pressure from a friction pad to a rotary disk, although this was a well-known and conventional feature of disk (caliper) brakes at the time the application was filed, and would have implicitly/obviously been understood by one of ordinary skill in the art, even without more.
However, in the context/field of a regenerative brake apparatus having front and rear regenerative braking and front (and rear) friction braking, Kim (‘705) teaches that two stages (①and ②) of deceleration for distributing necessary braking torque determined from a braking signal of the vehicle may be implemented, wherein for smaller values of deceleration (and for front and rear regenerative braking torque values and/or for smaller necessary braking torque values B1 and B2 of the front and rear wheels) that utilize less than a maximum front regenerative braking torque value D1 and less than a maximum rear regenerative braking torque value D2, respectively, at stage ①, the front and rear regenerative braking torque values for vehicle control are first distributed so that they increase at a set ratio of relative braking torque (e.g., see the slopes of the front/rear regenerative braking torque increases at stage ① in FIG. 2), with the braking torque to be distributed to the front wheels being set to be larger than the braking torque to be distributed to the rear wheels (paragraph [0048]), and then (for larger values of deceleration upon the front regenerative braking torque reaching the maximum value D1) at stage ②, the front regenerative braking torque value is maintained at its maximum value D1 while the friction braking torque of the front wheel increases (in accordance with the necessary braking torque B1 of the front wheels) and the rear regenerative braking torque continues to increase (in accordance with the necessary braking torque B2 of the rear wheels), in order that the total necessary braking torque in the stage ② can be met by the front regenerative braking torque being applied at the maximum value D1, while simultaneously increasing the friction braking torque of the front wheel and the rear regenerative braking torque, in order to secure the stability of the vehicle (paragraph [0048]).
Moreover, in the context/field of conventional American vehicle braking systems, Winge (SAE 1964) teaches e.g., at FIG. 11, etc. that a friction pad that applies a pressure to a rotary disk associated with a front wheel (FIG. 1 and page 35) are conventional parts of a caliper disc brake-type front brake.
It would have been obvious at the time the application was filed to implement or modify the Gaffney et al. (‘497) method and system for controlling vehicle braking so that, for determining the front and rear regenerative braking amounts (at 310) and the subsequent front friction braking amount (at 314), a front regenerative braking amount would have been determined in response to the braking inputs that increased up to a maximum value D1 thereof in a first braking stage ① as shown in FIG. 2 and as taught by Kim (‘705) while the rear regenerative braking amount was also increasing at a set ratio relative to (and in amounts smaller than) the increases in front regenerative braking torque, as taught by Kim (‘705), and then (for larger values of deceleration upon the front regenerative braking torque reaching the maximum value D1 thereof, in a second stage ② as shown in FIG. 2 by Kim (‘705)), the front regenerative braking torque value would have been maintained at the maximum value D1 (as shown in FIG. 2 by Kim (‘705)) while the friction braking torque of the front wheel was gradually increased and the rear regenerative braking torque was also increased, also as shown in FIG. 2 and as taught by Kim (‘705)), in order that the total necessary braking torque in the stage ② would be met by the front regenerative braking torque being applied at a maximum value while simultaneously increasing the friction braking torque of the front wheel and the rear regenerative braking torque so as to secure the stability of the vehicle, as taught by Kim (‘705), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been further obvious at the time the application was filed to implement or modify the Gaffney et al. (‘497) method and system for controlling vehicle braking so that, in providing the friction brake components/calipers (110) at the front wheels of Gaffney et al. (497), a friction pad that applies a pressure to a rotary disk associated with a front wheel (FIG. 1 and page 35) as taught by Winge (SAE 1964) would have been utilized as conventional parts of a caliper disc brake-type front brake, as taught by Winge (SAE 1964), in order to use conventional automotive disc brake parts/components to implement the friction brake components/calipers at the front wheels as taught by Gaffney et al. (497), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Gaffney et al. (‘497) method and system for controlling vehicle braking would have rendered obvious:
per claim 1, a front-wheel friction brake that selectively applies a pressure from a friction pad to a rotary disk associated with a first front wheel of an electric vehicle [e.g., as taught by Winge (SAE 1964), e.g., in FIG. 11]; and
detect the front regenerative braking has reached a maximum force [e.g., the value D1 at the end of the stage ① in FIG. 2 of Kim (‘705)3];
detect additional deceleration is required [e.g., at Step 314 in Gaffney et al. (‘497), when there is a difference between the driver intended braking torque obtained at Step 304 and the sum of the front and the rear regenerative braking amounts applied at Step 312; and as the braking obviously proceeds into the stage ② as taught in FIG. 2 of Kim (‘705), according to a driver’s braking signal/request]; and
in response to detecting the front regenerative braking has reached the maximum force and detecting additional deceleration is required, apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and as shown at stage ② in FIG. 2 of Kim (‘705)];
per claim 2, depending from claim 1, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., in both Gaffney et al. (‘497) and Kim (‘705), as described above, braking service is initially only provided by the regenerative braking components], wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., the front friction braking is not performed at 314 in Gaffney et al. (‘497) unless there is a shortfall of the regenerative braking at 312 relative to the driver intended braking torque; and with the front friction braking not being performed until stage ② in FIG. 2 of Kim (‘705), when the front regenerative braking is at the maximum value D1];
per claim 3, depending from claim 1, wherein in a first stage the braking controller [e.g., when no friction braking is required at 314 in Gaffney et al. (‘497); and in stage ① of FIG. 2 in Kim (‘705)]:
detects a deceleration request [e.g., at 304 in Gaffney et al. (‘497); and based on the deceleration (FIG. 2) determined based on the braking signal of the vehicle, in Kim (‘705)];
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two electric motors [e.g., at 312 in Gaffney et al. (‘497); and at stage ① in FIG. 2 of Kim (‘705)]; and
monitors an amount of one or more of force and torque associated with the front electric motor [e.g., relative to the available capacity of the front motor (108) in Gaffney et al. (‘497); and relative to the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)];
per claim 4, depending from claim 3, wherein in the first stage the braking controller:
detects the amount of the one or more of force and torque associated with the front electric motor reaches a threshold [e.g., a threshold being the available capacity of the front motor (108) in Gaffney et al. (‘497); and the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)]; and
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold, initiates a second stage [e.g., when the sum of the regenerative braking amounts can no longer match the driver intended braking torque, e.g., due to capacity limits in Gaffney et al. (‘497) (e.g., see paragraph [0047]); and at stage ② in Kim (‘705), when the necessary braking torque B1 at the front wheels becomes greater than the maximum front regenerative braking torque value D1, as shown in FIG. 2];
per claim 5, depending from claim 4, wherein in the second stage the braking controller:
gradually applies the front friction brake [e.g., as is implicit/obvious in Step 314 in Gaffney et al. (‘497); and as shown in FIG. 2 of Kim (‘705)];
increases the rear regenerative braking [e.g., as shown by the progression of stage ② in Kim (‘705), e.g., in accordance with increasing necessary deceleration obviously requested by the driver e.g., by further depressing a brake pedal]; and
maintains the front regenerative braking at the threshold [e.g., at the D1 value, as shown by the progression of stage ② in Kim (‘705) with increasing necessary deceleration];
per claim 6, depending from claim 5, wherein in the second stage the braking controller:
detects a request for a reduction in deceleration [e.g., obviously when the driver of the vehicle in Gaffney et al. (‘497) let up on (e.g., released to a degree) the brake pedal of the vehicle, signifying that less deceleration was desired];
in response to detection the request for the reduction in deceleration, reduces the front friction brake and reduces the rear regenerative braking [e.g., as would have been obvious from FIG. 2 in Kim (‘705), when a vehicle driver let up on (e.g., released to a degree) the brake pedal, signifying less requested/necessary deceleration];
detects the front friction brake is no longer applied [e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal]; and
in response to detecting the front friction brake is no longer applied, ends the second stage of braking [e.g., as shown in FIG. 2 of Kim (‘705), e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal[4]];
per claim 7, depending from claim 3, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., the curve(s) or line slopes for the front/rear regenerative braking shown at stage ① in FIG. 2 of Kim (‘705) which was/were obviously considered “optimum” by Kim (‘705) himself “to secure the stability of the vehicle” (paragraph [0048])];
per claim 8, an electric vehicle comprising:
a processor [e.g., 152 in Gaffney et al. (‘497)]; and
a computer-readable storage medium [e.g., 154, 158, 166 in Gaffney et al. (‘497)] storing computer-readable instructions which, when executed by the processor, cause the processor to execute a braking controller5 of the vehicle [e.g., as in FIG. 3 of Gaffney et al. (‘497)], wherein the braking controller is configured to:
control a front-wheel friction brake of the vehicle [e.g., 110 in Gaffney et al. (‘497); at 314, 316 in Gaffney et al. (‘497)] by selectively applying a pressure from a friction pad to a rotary disk associated with a first front wheel of the vehicle [e.g., as taught by Winge (SAE 1964), e.g., in FIG. 11];
control a front electric motor [e.g., 108 in Gaffney et al. (‘497)] associated with the first front wheel of the vehicle [e.g., at 310, 312 in Gaffney et al. (‘497)];
control a rear braking system [e.g., at 310, 312 in Gaffney et al. (‘497)] comprising two rear electric motors [e.g., 116 in Gaffney et al. (‘497)] and excluding a friction brake [e.g., as implicitly/obviously taught by Gaffney et al. (‘497)];
utilize the front electric motor to implement front regenerative braking [e.g., at 312 in Gaffney et al. (‘497); and at stages ① and ② in Kim (‘705)];
utilize the two rear electric motors to implement rear regenerative braking [e.g., at 312 in Gaffney et al. (‘497); and at stages ① and ② in Kim (‘705)];
detect the front regenerative braking has reached a maximum force [e.g., at 314 in Gaffney et al. (‘497) before/when friction braking first becomes necessary; and at the transition from the stage ① to the stage ② in Kim (‘705), when the front regenerative braking torque becomes equal to D1];
detect additional deceleration is required [e.g., at 314 in Gaffney et al. (‘497) , after it is determined that friction braking is necessary; and as braking progresses into stage ② in Kim (‘705)]; and
in response to detecting the front regenerative braking has reached the maximum force and detecting additional deceleration is required, apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and after stage ② is entered, in Kim (‘705)];
per claim 9, depending from claim 8, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., in both Gaffney et al. (‘497) and Kim (‘705), as described above, braking service is initially only provided by the regenerative braking components], wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., the front friction braking is not performed at 314 in Gaffney et al. (‘497) unless there is a shortfall of the regenerative braking at 312 relative to the driver intended braking torque; and with the front friction braking not being performed until stage ② in FIG. 2 of Kim (‘705), when the front regenerative braking is at the maximum value D1];
per claim 10, depending from claim 8, wherein in a first stage the braking controller [e.g., when no friction braking is required at 314 in Gaffney et al. (‘497); and in stage ① of FIG. 2 in Kim (‘705)]:
detects a deceleration request [e.g., at 304 in Gaffney et al. (‘497); and based on the deceleration (FIG. 2) determined based on the braking signal of the vehicle, in Kim (‘705)];
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two electric motors [e.g., at 312 in Gaffney et al. (‘497); and at stage ① in FIG. 2 of Kim (‘705)]; and
monitors an amount of one or more of force and torque associated with the front electric motor [e.g., relative to the available capacity of the front motor (108) in Gaffney et al. (‘497); and relative to the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)];
per claim 11, depending from claim 10, wherein in the first stage the braking controller:
detects the amount of the one or more of force and torque associated with the front electric motor reaches a threshold [e.g., a threshold being the available capacity of the front motor (108) in Gaffney et al. (‘497); and the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)]; and
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold, initiates a second stage [e.g., when the sum of the regenerative braking amounts can no longer match the driver intended braking torque, e.g., due to capacity limits in Gaffney et al. (‘497) (e.g., see paragraph [0047]); and at stage ② in Kim (‘705), when the necessary braking torque B1 at the front wheels becomes greater than the maximum front regenerative braking torque value D1, as shown in FIG. 2];
per claim 12, depending from claim 11, wherein in the second stage the braking controller:
gradually applies the front friction brake [e.g., as is implicit/obvious in Step 314 in Gaffney et al. (‘497); and as shown in FIG. 2 of Kim (‘705)];
increases the rear regenerative braking [e.g., as shown by the progression of stage ② in Kim (‘705), e.g., in accordance with increasing necessary deceleration obviously requested by the driver e.g., by further depressing a brake pedal]; and
maintains the front regenerative braking at the threshold [e.g., at the D1 value, as shown by the progression of stage ② in Kim (‘705) with increasing necessary deceleration];
per claim 13, depending from claim 12, wherein in the second stage the braking controller:
detects a request for a reduction in deceleration [e.g., obviously when the driver of the vehicle in Gaffney et al. (‘497) let up on (e.g., released to a degree) the brake pedal of the vehicle, signifying that less deceleration was desired];
in response to detection the request for the reduction in deceleration, reduces the front friction brake and reduces the rear regenerative braking [e.g., as would have been obvious from FIG. 2 in Kim (‘705), when a vehicle driver let up on (e.g., released to a degree) the brake pedal, signifying less requested/necessary deceleration];
detects the front friction brake is no longer applied [e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal]; and
in response to detecting the front friction brake is no longer applied, ends the second stage of braking [e.g., as shown in FIG. 2 of Kim (‘705), e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal];
per claim 14, depending from claim 10, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., the curve(s) or line slopes for the front/rear regenerative braking shown at stage ① in FIG. 2 of Kim (‘705) which was/were obviously considered “optimum” by Kim (‘705) himself “to secure the stability of the vehicle” (paragraph [0048])];
per claim 15, a computer program product comprising:
a non-transitory computer readable storage medium [e.g., 154, 158, 166 in Gaffney et al. (‘497)] having computer readable program code embodied therewith, the computer readable program code configured, when executed by a processor [e.g., 152 in Gaffney et al. (‘497)], to execute a braking controller6 of a vehicle, wherein the braking controller is configured to:
control a front-wheel friction brake of the vehicle [e.g., 110 in Gaffney et al. (‘497); at 314, 316 in Gaffney et al. (‘497)] by selectively applying a pressure from a friction pad to a rotary disk associated with a first front wheel of the vehicle [e.g., as taught by Winge (SAE 1964), e.g., in FIG. 11];
control a front electric motor [e.g., 108 in Gaffney et al. (‘497)] associated with the first front wheel of the vehicle [e.g., at 310, 312 in Gaffney et al. (‘497)];
control a rear braking system [e.g., at 310, 312 in Gaffney et al. (‘497)] comprising two rear electric motors [e.g., 116 in Gaffney et al. (‘497)] and excluding a friction brake [e.g., as implicitly/obviously taught by Gaffney et al. (‘497)];
utilize the front electric motor to implement front regenerative braking [e.g., at 312 in Gaffney et al. (‘497); and at stages ① and ② in Kim (‘705)];
utilize the two rear electric motors to implement rear regenerative braking [e.g., at 312 in Gaffney et al. (‘497); and at stages ① and ② in Kim (‘705)];
detect the front regenerative braking has reached a maximum force [e.g., at 314 in Gaffney et al. (‘497) before/when friction braking first becomes necessary; and at the transition from the stage ① to the stage ② in Kim (‘705), when the front regenerative braking torque becomes equal to D1];
detect additional deceleration is required [e.g., at 314 in Gaffney et al. (‘497), after it is determined that friction braking is necessary; and as braking progresses into stage ② in Kim (‘705)]; and
in response to detecting the front regenerative braking has reached the maximum force and detecting additional deceleration is required, apply the front-wheel friction brake [e.g., at 316 in Gaffney et al. (‘497); and after stage ② is entered, in Kim (‘705)];
per claim 16, depending from claim 15, wherein the front regenerative braking and the rear regenerative braking form a main service brake [e.g., in both Gaffney et al. (‘497) and Kim (‘705), as described above, braking service is initially only provided by the regenerative braking components], wherein the front-wheel friction brake is not activated if the front regenerative braking is not at the maximum force [e.g., the front friction braking is not performed at 314 in Gaffney et al. (‘497) unless there is a shortfall of the regenerative braking at 312 relative to the driver intended braking torque; and with the front friction braking not being performed until stage ② in FIG. 2 of Kim (‘705), when the front regenerative braking is at the maximum value D1];
per claim 17, depending from claim 15, wherein in a first stage the braking controller [e.g., when no friction braking is required at 314 in Gaffney et al. (‘497); and in stage ① of FIG. 2 in Kim (‘705)]:
detects a deceleration request [e.g., at 304 in Gaffney et al. (‘497); and based on the deceleration (FIG. 2) determined based on the braking signal of the vehicle, in Kim (‘705)];
in response to the detection of the deceleration request initiates regenerative braking using the front electric motor and the two electric motors [e.g., at 312 in Gaffney et al. (‘497); and at stage ① in FIG. 2 of Kim (‘705)]; and
monitors an amount of one or more of force and torque associated with the front electric motor [e.g., relative to the available capacity of the front motor (108) in Gaffney et al. (‘497); and relative to the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)];
per claim 18, depending from claim 15, wherein in the first stage the braking controller:
detects the amount of the one or more of force and torque associated with the front electric motor reaches a threshold [e.g., a threshold being the available capacity of the front motor (108) in Gaffney et al. (‘497); and the maximum front regenerative braking torque D1 in FIG. 2 of Kim (‘705)]; and
in response to detecting the amount of the one or more of force and torque associated with the front electric motor reaches the threshold, initiates a second stage [e.g., when the sum of the regenerative braking amounts can no longer match the driver intended braking torque, e.g., due to capacity limits in Gaffney et al. (‘497) (e.g., see paragraph [0047]); and at stage ② in Kim (‘705), when the necessary braking torque B1 at the front wheels becomes greater than the maximum front regenerative braking torque value D1, as shown in FIG. 2];
per claim 19, depending from claim 18, wherein in the second stage the braking controller:
gradually applies the front friction brake [e.g., as is implicit/obvious in Step 314 in Gaffney et al. (‘497); and as shown in FIG. 2 of Kim (‘705)];
increases the rear regenerative braking [e.g., as shown by the progression of stage ② in Kim (‘705), e.g., in accordance with increasing necessary deceleration obviously requested by the driver e.g., by further depressing a brake pedal]; and
maintains the front regenerative braking at the threshold [e.g., at the D1 value, as shown by the progression of stage ② in Kim (‘705) with increasing necessary deceleration];
per claim 20, depending from claim 19, wherein in the second stage the braking controller:
detects a request for a reduction in deceleration [e.g., obviously when the driver of the vehicle in Gaffney et al. (‘497) let up on (e.g., released to a degree) the brake pedal of the vehicle, signifying that less deceleration was desired];
in response to detection the request for the reduction in deceleration, reduces the front friction brake and reduces the rear regenerative braking [e.g., as would have been obvious from FIG. 2 in Kim (‘705), when a vehicle driver let up on (e.g., released to a degree) the brake pedal, signifying less requested/necessary deceleration];
detects the front friction brake is no longer applied [e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal]; and
in response to detecting the front friction brake is no longer applied, ends the second stage of braking [e.g., as shown in FIG. 2 of Kim (‘705), e.g., when the requested deceleration obviously crossed a boundary from stage ② to stage ① in Kim (‘705), upon the driver obviously letting up on (releasing to a degree) the brake pedal];
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (2011/0303497) in view of Kim (2016/0059705) and Winge (“Disk brakes for American Cars”, SAE Transactions, Volume 72 (1964), pages 35 – 46) as applied (for example) to claims 3 and 10 above, and further in view of Amanuma et al. (2004/0238244).
Gaffney et al. (‘497) is implemented or modified in view of Kim (‘705) and Winge (SAE 1964) has been described above.
It may be alleged that the implemented or modified Gaffney et al. (‘497) method and system for controlling vehicle braking does not reveal an “optimum” braking distribution “curve”, although the examiner understands that a straight line representation of the relative rear regenerative braking amount to the front regenerative braking amount (as disclosed implicitly in the depicted regeneration amounts in FIG. 2 of Kim (‘705) for the various stages/levels of deceleration) would constitute a curve in a broadest reasonable interpretation of “curve”7, and that that (straight-line) representation would have obviously been considered “optimum” by one of ordinary skill in the art for the purposes and teachings of Kim (‘705).
However, in context/field of a similar braking control apparatus for a vehicle using front and rear regenerative braking, Amanuma et al. (‘244) teaches in conjunction with FIG. 10 and claim 1 that during regenerative braking of the vehicle, the distribution ratio of regenerative braking forces to the first and second (front and rear) motors/generators (MG1, MG2) should be controlled to become an ideal distribution ratio corresponding to a longitudinal acceleration (deceleration) of the vehicle (claim 1), e.g., as shown by the curve in FIG. 10, whereby the distribution ratio of the braking forces to the front and rear wheels can be always maintained at an optimal value during rapid deceleration as well as during slow deceleration of the vehicle e.g., over ice, in order to improve the braking performance.
It would have been obvious at the time the application was filed to implement or further modify the Gaffney et al. (‘497) method and system for controlling vehicle braking so that e.g., during braking using regenerative torques alone (e.g., at 312 in Gaffney et al. (‘497) and/or in the stage ① of Kim (‘705)), the amount/ratio of rear wheel regenerative braking to the front wheel regenerative braking would have been controlled to become an ideal distribution ratio corresponding to a longitudinal acceleration (deceleration) of the vehicle, as shown by the curve in FIG. 10 of Amanuma et al. (‘244), whereby the distribution ratio of the braking forces to the front and rear wheels would always be maintained at an optimal value corresponding to a longitudinal deceleration of the vehicle e.g., over ice or pressed snow of the vehicle as taught by Amanuma et al. (‘244), in order that braking performance would be improved, as a use of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Gaffney et al. (‘497) method and system for controlling vehicle braking would have rendered obvious:
per claim 7, depending from claim 3, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., for example, over icy roads as shown in FIG. 10 of Amanuma et al. (‘244)];
per claim 14, depending from claim 10, wherein in the first stage the braking controller applies the front regenerative braking and the rear regenerative braking following an optimum braking distribution curve [e.g., for example, over icy roads as shown in FIG. 10 of Amanuma et al. (‘244)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Zhang et al. (IEEE 2016; e.g., FIG. 3) and Yang et al. (Energies 2018; e.g., FIG. 3) reveal example (so-called) “ideal” curves for front/rear regenerative braking force distribution.
Knecktges (5,632,534) reveals in FIG. 6 (reproduced below/on the next page; see also FIG. 4) an early example of using individual wheel motors at the front and rear wheels for regenerative braking combined with (hydraulic) friction (caliper/disk) braking at (e.g., only) the front wheels, where the friction braking begins after the regenerative braking has reached its maximum value:

    PNG
    media_image3.png
    641
    933
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Which apparently allows optional rear (hydraulic) friction brakes at the rear wheel.  See e.g., published specification paragraphs [0013], [0022], [0031], [0032], [0069], etc. 
        2 In accordance with regulation, since 1967 (FMVSS  Standard 105-75), which became effective on 1 January 1976.  See e.g.,  49 CFR §571.105.
        3 For example only, the maximum front regeneration force is shown by the examiner below/on the next page as a double-ended arrow annotated onto a portion of FIG. 2 of Kim (‘705), identical in magnitude to D1:
        
    PNG
    media_image1.png
    800
    729
    media_image1.png
    Greyscale

        4 For example only, the end of the second stage ② after a driver lets up on the brake pedal is shown by the transition across the stage ② to stage ① boundary, as depicted by the examiner below/on the next page by a leftward arrow annotated onto a portion of FIG. 2 of Kim (‘705):
        
    PNG
    media_image2.png
    928
    569
    media_image2.png
    Greyscale

        5 The examiner interprets this (perhaps non-standard) phrase in accordance with published paragraph [0070] of the specification.
        6 The examiner interprets this (perhaps non-standard) phrase in accordance with published paragraph [0070] of the specification.
        7 curve  (kûrv) n.
        1.
        a. A line that deviates from straightness in a smooth, continuous fashion.
        ...
        3.
        a. A line representing data on a graph.
        ...
        5. Mathematics
        a. The graph of a function on a coordinate plane.
        b. The intersection of two surfaces in three dimensions.
        ...
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 7 May 2022.]